DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,739,698 to Allaire in view of US 4,528,975 to Wang.
Regarding claim 1-5 Alliare discloses a steam cooking apparatus with a vessel having a bottom and substantially upright sidewalls between the bottom and an upper rim, a spacer that can be disposed on the vessel having upright sidewalls around a perimeter defining a hollow with a lower rim of the spacer and upper rim of the vessel in configured to be in generally sealed engagement, a perforated rack that can be positioned in the hollow between upper and lower rims of the spacer and in engagement with the sidewall, a lid that can cover the vessel and spacer, and a flange closer to the lower rim than the upper rim that extends interiorly to the hollow (as in the figure below). Allaire does not disclose a support rack.
However, Wang discloses a steam cooking system with a support rack (14) with an outer perimeter (Fig. 4) and legs (15, 17, Fig. 3) in a chamber (10) that supports a receptacles/surfaces 
The advantage of utilizing a support rack in a steam system is therefore to support cooking receptacles at different elevations in a chamber and assist with heat exchange to the receptacles/surfaces. Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Allaire by adding the support rack of Wang in order to support cooking receptacles at different elevations in a chamber and assist with heat exchange to the receptacles/surfaces.
The lower rim of the spacer is removed from the upper rim of the vessel (figure above); the support rack would support the perforated rack as the receptacles/surfaces in the combination; the lid could be removed first to access the other components.

    PNG
    media_image1.png
    806
    654
    media_image1.png
    Greyscale

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Allaire/Wang to US 5,195,424 to Guajaca.

claims 6-10 Allaire and Wang disclose the elements as above, however, do not discuss multiple spacers and racks.
However, Guajaca discloses multiple stacked racks that increase a steam cooking capacity (abstract).
The advantage of utilizing multiple racks in a steam system is therefore to increase a cooking capacity. Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Allaire/Wang by adding additional spacer and rack combinations as in the combination of Allaire and Wang in order to increase a cooking capacity. The labeled flange and lower rim of a spacer of Allaire could also be inverted.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A LAFLAME JR whose telephone number is (571)272-6489.  The examiner can normally be reached on Mon - Fri 7:00-7:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic, can be reached at 571-272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
/MICHAEL A LAFLAME JR/Primary Examiner, Art Unit 3761